NOTICE OF ALLOWANCE
Claims 1-15 and 21-25 are drawn to an allowable product.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art Scheider et al. (US 2018/0037493 A1).
The cited prior art of record does not teach or suggest a glass-ceramic comprising SiO2, Al2O3, MgO and at least one of B2O3, ZnO, and TiO2 in the claimed ranges in combination with an additional magnesium aluminosilicate crystalline phase at a concentration of between 5 and 80 wt% wherein the phase comprises either MgAl2O4/ZnAl2O4 or MgTiO5. There is no teaching or suggestion to motivate one of ordinary skill in the art to use the specific oxides as a component of a magnesium aluminosilicate crystalline phase in a glass-ceramic. Utilizing these specific oxides would constitute impermissible hindsight if implemented in view of the cited prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica D. Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783